DETAILED ACTION
Allowable Subject Matter
Claims 15-18, 20-27, and 29 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 15, the prior art taken alone or in combination fails to disclose or render obvious a wrapping machine comprising: a frame for supporting a wrapping unit arranged to wrap a load with a film of plastic material; a lifting apparatus; and a covering apparatus that is arranged to supply a covering sheet to be positioned on top of the load, the covering apparatus comprising: a supporting structure that is connected to an upper portion of said frame, and a supplying unit that supports a reel of the covering sheet; wherein said lifting apparatus is positioned adjacent to said covering apparatus and is arranged to hook a supplying unit to be mounted to, or dismounted from, said supporting structure, and said supplying unit comprises a hooking element arranged to be engaged and locked by an operating end of said lifting apparatus.
The combination of these limitations makes independent claim 15 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731